 

JAN 2 1 2021

THOMAS G BRU a NORTHERN DISTRICT OF ILLINOIS mm ¥

CLERK, U.S. DISTRICT ChuRT MAGISTER

1)

2)

3)

4)

5)
6)
7)
8)

9)

Case: 3:21-cr-50008 Document #: 2 Filed: 01/21/21 Page 1 of 1 PagelD #:4

210k 50
Case Number: 5 0 08

Case Name: U.S. v. Scott Koteski

‘SUDGE JOHNSTON

UNITED STATES DISTRICT COURT

EE ys

PAN FUG &

DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

Is this an indictment or information arising out of offenses charged in one or more previously-filed magistrate's
complaints? NO & YES C1 siIf the answer is “Yes”, list the case number and title of the earliest filed
complaint:

Is this an indictment or information that supersedes one or more previously-filed indictments or informations?
NOW YES C1 ff the answer is “Yes”, list the case number and title of the earliest filed superseded
indictment or information and the name of the assigned judge (Local Rule 40.3(b)@)):

Is this a re-filing of a previously dismissed indictment or information? NO YES U1 If the answer is
“Yes”, list the case number and title of the previously dismissed indictment or information and the name of the
assigned judge (Local Rule 40.3(b)(2)):

Is this a case arising out of the failure of the defendant to appear in a criminal proceeding in this Court?
NO YES (1 If the answer is “Yes”, list the case number and title of the criminal proceeding in which
the defendant fatled to appear (Local Criminal Rule 50.2(3)):

Is this a transfer of probation supervision from another district to this District? NOW YES UO
What level of offense is this indictment or information? FELONY MISDEMEANOR []
Does this indictment or information involve eight or more defendants? NO YES O
Does this indictment or information include a conspiracy count? NO YES O

Indicate which of the following types of offenses describes the count, other than any conspiracy count, with the
most severe penalty:

OD) Homicide wo. ee CED CO Income Tax Fraud .......... (A) [2 DAPCA Controlled Substances

[J Criminal Antitrust ........... () [) Postal Fraud  eceeeeeee CD (II}}

© Bank robbery... 0... GB Other Fraud ee (ID [] Miscellaneous General Offenses. (IV)
C1 Post Office Robbery ....... (ID 1 Auto Theft seitseesesee (EY) C1 Immigration Laws... (IVY)
(2 Other Robbery ......... (IB (4 Transporting Forged Securities (1D C) Liquor, Internal Revenue Laws... (VY)
LF Assault oe eee (TID) ©] Forgery sesstseeeseveseeeseeee CLT) LI Food & Drug Laws wee TV)
[) Burglary... cc. (PV) (] Counterfeiting oo. GID C1) Motor Carrier Act... PY)
O Larceny and Theft .......... (PV) 11 Sex Offenses accuser GD) C1 Selective Service Act occ. (IV)
Cl] Postal Embezzlement... (IV) CM DAPCA Marijuana wo (Hy) CJ Obscene Mail .esecneeeene (HD)
L1 Other Embezzlement ...... (1H) C1 DAPCA Narcotics ou... CHD O1 Other Federal Statutes... (TED)

( Transfer of Probation Jurisdiction (V}

10} List the statute of each of the offenses charged in the indictment or information.

Title 18, United States Code, Section 1343

Mahe Leceap

SCOTT R. PACCAG
Assistant United AGN Jommey

(Revised 11/13)

 
